Citation Nr: 0421569	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  00-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for L5 isthmic spondylolisthesis, claimed as a 
back injury.

2.  Entitlement to service connection for a skin condition, 
including chloracne, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active duty from November 1970 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which, among other things, denied 
the benefits sought on appeal.  All other issues appealed 
from the September 1999 rating decision have been withdrawn 
by the veteran and are no longer before the Board on appeal.  

The veteran also appealed the RO's September 2000 rating 
decision denying entitlement to service connection for post-
traumatic stress disorder and requested a hearing before the 
Board in his April 2003 VA Form 9, Appeal to Board of 
Veterans' Appeals.  Although a Board hearing was not 
scheduled, the veteran's claim was granted by the RO in a 
March 2004 rating decision.  Accordingly, the request for a 
hearing before the Board is not considered to be outstanding 
because the issue for which the veteran requested the hearing 
is no longer before the Board on appeal.  The Board does note 
that the veteran appealed the assignment of a 50 percent 
initial rating for post-traumatic stress disorder, that a 
Statement of the Case has been issued, and that the issue has 
not been perfected for appeal.

The issue of entitlement to service connection for a back 
disability will be addressed in the remand portion of this 
decision.  

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a September 1995 rating decision, the RO denied 
entitlement to service connection for L5 isthmic 
spondylolisthesis, claimed as a back injury.  The veteran was 
provided notice of the denial of benefits, but did not 
appeal.  Thus, the rating decision became final.

3.  Evidence obtained since the September 1995 RO rating 
decision is new, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to decide fairly the 
merits of the veteran's claim of entitlement to service 
connection for a back disability.

4.  There is no diagnosis of chloracne and/or other skin 
disability due to exposure to a herbicide to include Agent 
Orange.

5.  The veteran has residual scarring from acne during 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for a back disability is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

2.  The rating decision of September 1995 is final; the claim 
of entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 1110, 1153, 7104 (West 2002).

3.  Acne scarring was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO in this case implicitly reopened the veteran's claim 
of entitlement to service connection for a back disability.  
Specifically, the RO's October 2000 Statement of the Case 
addressed the claim of entitlement to service connection for 
the residuals of a back injury on the merits and denied the 
benefits sought.  Despite the RO's denial of entitlement to 
service connection on the merits, the Board is required to 
address the issue of reopening.  See Barnett v. Brown, 83 
F.3d 1380 (1996). 

In September 1995, the RO denied entitlement to service 
connection for L5 isthmic spondylolisthesis, a disability 
claimed as a back injury, finding that the veteran's back 
disability was congenital and, as such, not subject to 
service connection.  The veteran was given notice of the 
rating decision, but did not appeal the denial of benefits.  
Accordingly, the RO rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claim of entitlement to 
service connection for the residuals of a back injury.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed prior to August 29, 
2001, such as this claim, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2002); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  



With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in September 1995.  It is noted that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the September 1995 rating decision, the 
evidence of record included the veteran's service medical 
records showing complaints of back pain following heavy 
lifting and a diagnosis of muscle strain in March 1973, 
medical records from his service in the Reserves dated from 
1989 to 1994 reflecting complaints of low back pain and 
surgery for a herniated nucleus pulposus in June 1994, and 
post-service medical records showing a diagnosis of a the 
congenital deformity of the sacrum and L5 isthmic 
spondylolisthesis.  Since the September 1995 rating decision, 
the veteran has submitted a statement from his private 
neurosurgeon dated in April 1999 reflecting the opinion that 
the veteran's current back disability is not solely 
attributed to his congenital anomaly, but also to injuries 
sustained during service and during the veteran's post-
service employment with the United States Postal Service.  
Additionally, in August 2000, the veteran testified that he 
had another back injury during service that was not reported 
and he supplied the RO with the names of fellow servicemen 
who witnessed the back injury.  

A review of the record reveals that the evidence obtained 
since the September 1995 rating decision is both new and 
material as it was not previously before agency decision-
makers and it bears directly and substantially upon the 
specific matter of whether the veteran's current back 
disability, or at least a portion thereof, is a result of 
active service; the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim of entitlement to service 
connection for the residuals of a back injury is reopened.  
Additional develop is required in order to decide the claim 
on the merits.  Thus, the issue of entitlement to service 
connection for a back disability will be discussed below in 
the remand portion of this decision.



II.  Service connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The claim of entitlement to service connection for a skin 
condition was developed as a claim for chloracne; however, 
based on the veteran's statements and testimony, it appears 
that he is claiming entitlement to service connection for 
acne, the residuals thereof, or a skin condition however 
diagnosed.  Accordingly, the Board will consider entitlement 
to service connection for a skin condition, including 
chloracne, claimed as due to herbicide exposure.

Service medical records show that the veteran's skin was 
clinically evaluated as normal on his November 1970 service 
entrance examination.  In December 1970, he complained of a 
skin condition and was referred to a medical officer who 
noted moderate pimples on the veteran's face and neck; 
special soap was recommended.  In January 1972, the veteran 
was treated for acne vulgaris.  Upon separation examination 
in August 1973, there was no finding of skin disability. 

In July 1999, the veteran requested entitlement to service 
connection for a skin condition.  He said that he had lumps 
on his back and acne-like eruptions on his back and neck.  
The veteran later indicated that his claim was for service 
connection for chloracne related to exposure to Agent Orange 
during his service in the Republic of Vietnam.

Upon VA examination in November 1999, the veteran related 
having acne in basic training with aggravation of that 
condition in Vietnam resulting in trouble shaving and 
pustules around his neck.  Examination of the skin showed 
well-healed scars over the posterior neck, noted to possibly 
be related to an acne condition.  There was also a sebaceous 
cyst or lipoma on the posterior neck.  The diagnoses rendered 
by the examiner included a history of acne vulgaris with 
residual scarring.  There was no finding of chloracne or any 
other skin disability due to exposure to herbicides.  The 
examiner specifically noted that none of the current 
diagnoses appeared to be related to exposure to Agent Orange.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence of record, including the treatment during 
service for acne and the current diagnosis of a history of 
acne vulgaris with residual scarring, the Board finds that 
when resolving all reasonable doubt in favor of the veteran, 
service connection for the residuals of acne vulgaris may be 
granted.  Because there is no evidence of current disability 
associated with exposure to a herbicide used during the 
veteran's period of service in the Republic of Vietnam, 
entitlement to service connection for chloracne is denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in September 1999, long before 
the VCAA was enacted, and the VCAA notice was given to the 
veteran in October 2003.  Fortunately, the Court acknowledged 
in Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.   

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in October 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The letters stated that (1) the evidence 
needed to substantiate the veteran's claims was, among other 
things, evidence that the veteran currently had a disability 
as a result of an inservice injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the veteran sufficient, but the 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him a physical 
examination.  It appears that all known and available records 
relevant to the issues decided here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before an RO hearing 
officer in August 2000.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened.  

Entitlement to service connection for the residuals of acne 
vulgaris is granted, subject to the laws and regulations 
governing the award of monetary benefits.



REMAND

The record shows that the veteran was treated for back pain 
during service and he testified that he had additional back 
injuries that were not reported.  The veteran supplied the 
names of individuals who witnessed the alleged inservice back 
injuries.

The veteran underwent a lumbosacral fusion in 1994 and 
medical records from that hospitalization reflect a history 
of a lifting injury twenty years earlier and a long history 
of low back pain as well as the presence of spondylolisthesis 
and a congenital deformity of the sacrum.  The veteran's 
private neurosurgeon reported that the veteran had a 
congenital anomaly that was worsened by injuries sustained 
both during and after service.  

The veteran reported in June 2004 that he had been 
adjudicated disabled by the Social Security Administration 
due to his service-connected psychiatric disorder.  The 
records obtained by that agency, however, may have some 
bearing on the issue currently before the Board for 
consideration.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of medical 
records from his private neurosurgeon.  
All relevant treatment records should be 
obtained and associated with the 
veteran's claims folder. 

2.  The veteran should be requested to 
submit statements from the fellow 
servicemen identified with respect to the 
alleged unreported in-service back 
injuries.

3.  The RO should contact the Social 
Security Administration and obtain copies 
of all of the veteran's medical records 
considered by that agency and copies of 
related decisions pertaining to the award 
of disability benefits.  If the records 
are unavailable, a notation to that fact 
should be included in the veteran's 
claims folder.

4.  After receipt of all requested and 
available records, the RO should schedule 
the veteran for an orthopedic examination 
to assess the nature and severity of any 
current low back disorder.  The claims 
folder should be provided to and reviewed 
by the examiner before the examination 
and the examiner should be specifically 
requested to state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently diagnosed back disability 
is a result of the documented in-service 
back injury(ies).  The examiner should 
indicate which, if any, of the diagnosed 
disabilities are congenital and which are 
acquired.  All opinions expressed must be 
supported by complete rationale.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
scheduled examinations and to cooperate 
in the development of the case, and that 
the consequences of failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2003).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



